DETAILED ACTION
1. Applicant's response, filed 19 November 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
 
Claim Status
4. Claims 11, 16 and 31 are cancelled.
Claims 1-10, 12-15, 17-30 and 32-33 are currently pending and under examination herein.
Claims 1-10, 12-15, 17-30 and 32-33 are rejected.
Claim 1 is objected to.

Priority
5. Claim 1, and those claims dependent therefrom, recite the limitation “a sample comprising at least 30 nanograms of cell-free nucleic acid molecules from a subject”. However, the disclosures of U.S. Provisional Application No. 62/509,699 filed 22 May 2017 and U.S. Provisional Application No. 62/509,003 filed 19 May 2017 do not provide support for this limitation. As such, the effective filing date of the instant claims is 25 May 2017.

Claim Interpretation
6. Claim 1 recites the limitation “wherein the grouping into the fusion clusters, the detection of the presence of the indel or both have improved sensitivity and specificity compared to those associated with the sequencing errors in the genetic sequence reads” in lines 39-42. This claim limitation does not recite a further limitation of the step of grouping the fusion clusters or detection of the presence of the indel but rather merely recites an intended result of the positively recited process steps for grouping the fusion clusters or detecting the presence of the indel. MPEP 2111.04.I sets forth “the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”

Claim Objections
7. Claim 1 is objected to because of the following informalities:  steps vi)1) and vi)2)  should be further intended to match the indentation of step vi)3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8. The rejection of claims 1-10, 12-15, 17-30 and 32-33 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 19 November 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1-10, 12-15, 17-30 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites merging at least a subset of the paired end sequences having overlapping regions to produce merged reads, wherein the subset includes multiples bases in the sample, mapping the merged reads to a reference sequence, grouping the mapped merged reads into families based on sequence information at start base positions or stop base positions of the mapped merged reads and compacting a portion of a mapped merged read from among the mapped merged reads to remove duplicates in a homopolymer, grouping at least a portion of the families into fusion clusters, each of the fusion clusters comprising a plurality of split reads, wherein a split read among the plurality of split reads comprises a first sub-sequence adjacent to a first breakpoint that maps to a first genetic locus of the reference sequence and a second sub-sequence adjacent to a second breakpoint that maps to a second genetic locus of the reference sequence different from the first genetic locus, and wherein the first breakpoint and the second breakpoint form a breakpoint pair, and detecting the presence of an indel in  a fusion cluster from among the fusion clusters when: 1) breakpoint pairs from among the plurality of split reads in the fusion cluster map to a same chromosome, 2) a distance between the first breakpoint and the second breakpoint in the breakpoint pair is less than a pre-determined distance on the reference sequence, and 3) the first and the second sub-sequences are in a same 5’-3’ orientation; detecting a presence of a gene fusion in the fusion cluster from among the fusion clusters when at least one of 1), 2), and 3) is not met; and providing a recommendation or information based at least in part on the grouped fusion clusters, the detected indel or both. 
Claim 2 recites a deletion is detected if the first and the second sub-sequences are in normal genomic order as compared to the reference sequence. 
Claim 3 recites an insertion is detected if the first and the second sub-sequences are in reverse genomic order as compared to the reference sequence. 
Claim 4-9 recite further limitations on the process of producing merged reads. 
Claim 10 recites further limitations on the contents of the nucleic acid sequences. 
Claim 12 recites generating a consensus sequence for each family of the at least the portion of the families. 
Claim 13 recites further limitations on a distance between the first breakpoints. 
Claims 14-15 and 32 recite limitations on the predetermined distance. 
Claims 17-19 recite further limitations on the criteria used to identify families of mapped merged reads. 
Claim 20 recites further limitations on generating quality scores for the paired end sequences. 
Claim 32 recites wherein the predetermined distance is less than 4,000 nucleotides.
Claim 33 recites wherein the recommendation corresponds to a therapeutic agent.  
These limitations equate to processes of comparing sequences, parsing data into categories and using rules to classify the data into specific groups and provide information or recommendations based on the identified group, which are processes that can be practically carried out in the human mind. Furthermore, as currently recited, there is no indication that the claimed analysis are required to be carried out on amounts of data that could not be practically analyzed either in the human mind or with a pen and paper as part of a mental process. While the instant claims recite that the sample comprises at least 30 nanograms of cell-free nucleic acids in the preamble, step (b)i) recites that the received genetic sequence reads comprise multiple paired-end sequences of polynucleotides derived from a given cell-free nucleic acid molecule from among the cell-free nucleic acid molecules in the sample. As such, the mental process steps are carried out on the paired sequence reads from at least two polynucleotides from at least two polynucleotides of the cell-free nucleic acid molecules. Therefore, under the broadest reasonable interpretation, the claims can be practically carried out in the human mind or with pen and paper as claimed, which falls under the “Mental processes” grouping of abstract ideas. Although claims 1 and 21-30 recite performing these steps as part of a method executed on a computer, there are no additional imitations to indicate that anything other than a generic computer is required. However, merely requiring that the steps are carried out with a generic computer does not negate the mental nature of these steps and equates rather to merely using a computer as a tool to perform the mental process. Furthermore, the step of providing a recommendation or information based at least in part on the grouped fusion clusters in claims 1 and 33, the detected indel or both is equivalent to a process that a doctor performs in their mind in evaluating genetic testing results that is similar to the mental process followed by a neurologist in n re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). Therefore, the limitations also falls under the “Methods of Organizing Human Activity” grouping of abstract ideas. As such, claims 1-10, 12-15, 17-30 and 32-33 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that equate to mere instructions to implement an abstract idea on a generic computer or insignificant extrasolution activity. Specifically, the instant claims recite the following additional elements:
Claim 1 recites a communication interface that receives, over a communication network, genetic sequence reads generated by a nucleic acid sequencer, a computer in communication with the communication interface, wherein the computer comprises one or more computer processors and a computer readable medium comprising machine-executable code that implements a method and receiving, over the communication network, the genetic sequence reads generated by the nucleic acid sequencer. additional elements of a computer in communication with a communication interface for receiving genetic sequence reads over a communication network. 
Claim 21 recites wherein the computer readable medium comprises a memory, a hard drive, or a computer server.
Claim 22 recites wherein the communication network comprises a telecommunication network, an internet, an extranet, or an intranet. 
Claim 23 recites wherein the communication network comprises one or more computer servers capable of performing distributed computing. 
Claim 24 recites wherein the distributed computing is cloud computing.
Claim 25 recites wherein the communication network comprises a storage device comprising the genetic sequence reads stored thereon.
Claim 26 recites wherein the computer is located on a computer server that is at a location remote from the nucleic acid sequencer.
Claim 27 recites an electronic display in communication with the computer over a network, wherein the electronic display comprises a user interface for displaying results upon implementing (i)-(vi).
Claim 28 recites wherein the user interface is a graphical user interface (GUI) or web-based user interface.
Claim 29 recites wherein the electronic display is in a personal computer or an internet-enabled computer.
Claim 30 recites wherein the internet-enabled computer is located at a location remote from the computer.
These limitations for implementing the recited abstract idea on a computer in connection with a communication interface equate to instructions to implement the abstract idea on a generic computer or mere data gathering activity of obtaining the nucleic acid sequence reads to be analyzed. While claims 21-30 recite further limitations on the type of computer system including a display or remotely located server from the nucleic acid sequencer, these limitations still equate to a generic computer environment. Furthermore, the limitations on the communication network including computer servers that are capable of distributed computing or cloud computing appear to only limit computers of the communication network and do not further limit the computer on which the method is carried out that is connected to a communication interface that receives data from the communication network. The courts have indicated that mere instructions to carry out the recited judicial exception in a generic computer environment do not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. As such, as currently recited, the claims do not appear to recite an improvement to technology or apply or use the recited judicial exception in some other meaningful way. Therefore, claims 1-10, 12-15, 17-30 and 32-33 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities, insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claim 1 recites a communication interface that receives, over a communication network, genetic sequence reads generated by a nucleic acid sequencer, a computer in communication with the communication interface, wherein the computer comprises one or more computer processors and a computer readable medium comprising machine-executable code that implements a method and receiving, over the communication network, the genetic sequence reads generated by the nucleic acid sequencer. additional elements of a computer in communication with a communication interface for receiving genetic sequence reads over a communication network. 
Claim 21 recites wherein the computer readable medium comprises a memory, a hard drive, or a computer server.
Claim 22 recites wherein the communication network comprises a telecommunication network, an internet, an extranet, or an intranet. 
Claim 23 recites wherein the communication network comprises one or more computer servers capable of performing distributed computing. 
Claim 24 recites wherein the distributed computing is cloud computing.
Claim 25 recites wherein the communication network comprises a storage device comprising the genetic sequence reads stored thereon.
Claim 26 recites wherein the computer is located on a computer server that is at a location remote from the nucleic acid sequencer.
Claim 27 recites an electronic display in communication with the computer over a network, wherein the electronic display comprises a user interface for displaying results upon implementing (i)-(vi).
Claim 28 recites wherein the user interface is a graphical user interface (GUI) or web-based user interface.
Claim 29 recites wherein the electronic display is in a personal computer or an internet-enabled computer.
Claim 30 recites wherein the internet-enabled computer is located at a location remote from the computer.
Limitations that equate to mere data gathering and outputting via generic computer components, such as receiving data at a computer or outputting data via a graphic display device, amount to insignificant extra-solution activity as set forth by the courts in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Furthermore, receiving or transmitting data over a network or electronic recordkeeping were identified by the courts as conventional computer functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755. While claims 22-25 recite further limitations on the type of communication network from which the data is received at the communications interface, there are no limitations that indicate that these limitations affect the operation of the system itself and these limitations do not change the limitation as a conventional limitation of receiving data over a network. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-10, 12-15, 17-30 and 32-33 are not patent eligible.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
10. Applicant asserts that the Examiner is arguing that the claim elements of receiving, over the communication network, the genetic sequence reads generated by the nucleic acid sequencer, wherein the genetic sequence reads comprise multiple paired-end sequences of polynucleotides, and wherein a given polynucleotide is derived from a cell-free nucleic acid molecule from among the cell-free nucleic acid molecules in the sample” could be analyzed in the human mind or with a pen and paper as part of a mental process (pg. 7, last para. to pg. 8, para. 1 of Applicant’s Remarks). Applicant further asserts that the mapping and merging steps cannot be practically performed in the human mind or with pen and paper because a 30 ng sample includes 200 billion individual polynucleotide molecules, which with the amplification prior to sequencing would be too many molecules to analyze and the Examiner’s interpretation is unreasonable (pg. 8, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive. 
As a preliminary matter, it is noted that neither the previous rejection nor the above rejection attempt to assert that receiving the reads is a step that is performed in the human mind, rather this step is part of the recited additional elements. Rather, the following steps for the analysis of the received data are interpreted as part of the mental process recited in the claims because steps ii)-vii) equate to steps of comparing sequences, parsing data into categories and using rules to classify the data into specific groups. Furthermore, it is noted that while the preamble recites that the sample comprises at least 30 nanograms of cell-free nucleic acid molecules, there is no limitation or indication that the received reads include reads that cover the entirety of the sample. Instead, the received reads comprise multiple paired-end sequences of polynucleotides derived from a given cell-free nucleic acid molecule from among the cell-free nucleic acid molecules in the sample. As such, the mental process steps are carried out on the paired sequence reads from at least two polynucleotides from at least two polynucleotides of the cell-free nucleic acid molecules. Therefore, the instant claims do not require the analysis of billions of polynucleotide molecules as asserted by the Applicant. As recited in the claims, the simplest embodiment of each of these steps is able to be carried out either mentally or with the use of a physical aid, such as paper because the claims merely require carrying out the analysis on at least two paired-end sequences of at least two polynucleotides derived from a cell-free nucleic acid molecule. Merely needing a physical aid, such as pen and paper, to carry out a step does not negate the mental nature of the step, as set forth in MPEP 2106.04(a)(2).III.B. In addition, the courts identified in University of Utah Research Foundation v. Ambry Genetics Corp. that limitations of comparing sequences and determining existence of alterations can be practically performed in the human mind. The human mind is also able to analyze and compare collected data and classify data based on the results of the comparisons. As such, the claims recite limitations that fall under the “Mental processes” grouping of abstract ideas in steps ii)-vii). Although claim 1 recites performing these steps in a computer environment, this does not negate the mental nature of the claimed steps. 
However, even in the event that merging and mapping the reads to the reference genome was considered an additional element, this step would still not integrate the recited judicial exception into a practical application or provide significantly more. Specifically, this step merely provides the input for the further mental analysis steps recited in the claim, which merely amounts to insignificant extrasolution activity under Step 2A, Prong 2, and is well-understood, routine and conventional in view of Li et al. (Briefings in Bioinformatics 2010, vol. II, No. 5, pgs. 473-483; previously cited) and Kwon et al. (BMC Bioinformatics 2014, 15(Suppl 9):S10, pgs. 1-11; previously cited). Li et al. discloses a review of actively maintained and widely-used alignment software that includes the ability to perform paired-end mapping (pg. 474, col. 1, para. 1 to pg. 477, col. 2, para. 2; pg. 478, col. 2, para. 2).  Kwon et al. discloses that merging of forward and reverse reads from paired-end sequencing is a critical task and that there are a number of commercially available tools for merging paired-end reads available (abstract; pg. 1, col. 2, para. 2 to pg. 2, col. 2, para. 1). Therefore, even if these steps were additional elements of the claims, there is no indication that this would overcome the outstanding rejection.  

11. Applicant asserts that the claimed invention increases accuracy which enables the analysis of smaller samples and/or of genetic sequence reads with sequencing errors (pg. 8, last para. of Applicant’s Remarks). Applicant further asserts that this reduces the cost of sample collection and/or the cost of genetic sequencing and thus provides a practical application that is an improvement or advance in another technology or technical field (pg. 8, last para. to pg. 9, para. 2 of Applicant’s Remarks). Applicant further asserts that the claims do not need to recite an explicit operation associated with the other technology or technical field, e.g. performing a sequencing operation with a sequencer, and specifically point to McRO and Ex Parte Sane et al. as support for this assertion (pg. 9, para. 3 to 11, para. 4 of Applicant’s Remarks). This argument is not persuasive.

MPEP 2106.04(d)(II) sets forth:
The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).

MPEP 2106.04(d)(III) sets forth:
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.

MPEP 2106.05(a) sets forth regarding the considerations for improvement to technology:
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.

It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

Applicant’s arguments assert that the improvement to technology is realized in the reduced costs of sample collection and/or genetic sequencing. However, the instant claims do not include a sample collection component or sequencer that performs sequencing as part of the claimed system. Rather, the claims only require that there is a communication network that receives reads from a sequencer. 
As set forth in the above MPEP sections, the Prong 2 analysis considers the claim as a whole and searches for how the additional elements recited in the claim integrate the recited judicial exception into a practical application. For example, MPEP 2106.04(d)(III) specifically states that the way the additional elements use or interact with the judicial exception may integrate a judicial exception into a practical application. Furthermore, MPEP 2106.05(a) states “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification” and that “the judicial exception alone cannot provide the improvement” when discussing the considerations of the examiner when evaluating if the claim itself reflects the disclosed improvement to technology. In the instant claims, the claims do not include the component (i.e. the sequencer) as part of the system when it is asserted that the sequencer is what provides the improvement in conjunction with the recited judicial exception. Therefore, the claim does not includes all of the components necessary to provide the improvement. This is distinct from the decision by the court in McRO in which they Federal Circuit found that the performance of the claims resulted in the production of accurate and realistic lip synchronization and facial expressions in animated characters, which was the technological additional element in the claims. Therefore, the claims necessarily included all of the steps and components necessary to realize the asserted improvement to technology. With respect to the Ex Parte Sane et al. arguments, it is noted this decision is a non-precedential decision from the Board and therefore it is only applicable to those cases whose fact patter is the same as those examined in the Appeal decision. The fact pattern in Ex Parte Sane is not analogous to the instant claims as they pertain to different technologies and different components.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. Claims 1-3, 10, 12-15, 17-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari et al. (WO 2017/062970 A1; IDS Document; previously cited) in view of Wang et al. (Nature Methods 2011, 8(8): pgs. 652-654; IDS Document and Supplementary Information; previously cited), Mills et al. (Genome Research 2006, 16(9): pgs. 1182-1190; previously cited), Wu et al. (Clinica Chimica Acta 2002, vol. 321, pgs. 77-87; newly cited) and Marco-Sola (“Efficient Approximate String Matching Technique for Sequence Alignment” 2017, Polytechnic University of Catalonia, pgs. 1-195; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claims 1, 17 and 33, Mokhtari et al. discloses a system for determining gene fusion including a computer in communication with a network that receives sequencing data over the network and processes it to determine the presence of gene fusions (abstract; Fig. 4; paras. [0029] and [0089]-[0092]). Mokhtari et al. discloses that the system includes a sequencer that generates sequence reads from a sample that can be cell-free nucleic acid molecules (Fig. 4; paras. [0008]-[0009] and [0058]). Mokhtari et al. further discloses that the sequencing method includes paired-end sequencing and can be performed by any method known in the art and that errors in sequencing data are present (para. [0028]-[0029], [0039], [0041]-[0042] and [0069]). Mokhtari et al. discloses that the method includes steps of merging paired-end reads (para. [0029]). Mokhtari et al. then discloses that the reads from the collection of sequences, are mapped to a reference genome, fused reads are identified from the mapped collection as containing sub-sequences, wherein a first sub-sequence maps to a first genetic locus and a second sub-sequence maps to a second distinct locus, identifying a first breakpoint at the first genetic locus and a second breakpoint at a second genetic locus, forming a breakpoint pair comprising the first and second breakpoints, and generating sets of fused reads comprising fused reads having the same breakpoint pair (para. [0009]). Mokhtari et al. discloses that the subset of reads includes multiples bases in the sample (Fig. 3B). Mokhtari et al. next discloses clustering the sets of fused reads, wherein each cluster is formed from sets of fused reads having first breakpoints within a first predetermined nucleotide distance and second breakpoints within a second predetermined nucleotide distance, and determining a gene fusion for one or more clusters based on the fusion gene breakpoints (paras. [0007] and [0009]). Mokhtari et al. also discloses that the methods and systems can be used to identify a breakpoint or gene fusion associated with a predicted therapeutic outcome and used to guide the treatment of the disease or condition by administering a compound or agent to a subject and that all of the steps of the method may be automated (paras. [0084]-[0085] and [0094]-[0095]). 
Regarding claim 10, Mokhtari et al. discloses that the sequenced reads include a molecular barcode sequence (paras. [0031] and [0064]-[0068]).
Concerning claim 12, Mokhtari et al. discloses that the generated sequences can be analyzed to generate consensus sequences of the molecules in the collection (para. [0047]).
Pertaining to claim 13, Mokhtari et al. discloses that grouping fusion sets with similar breakpoints in a fusion cluster includes defining similar breakpoints as those that are no more than 10 nucleotides apart (para. [0007]).
As to claim 20, Mokhtari et al. discloses that the sequence reads are stored in any suitable file format and can include a quality score string of each read (para. [0049]).
With respect to claim 21, Mokhtari et al. discloses that the software of the system is stored on a machine readable media that comprises a memory, hard drive or remote computer storage (paras. [0090]-[0093]).
Regarding claim 22, Mokhtari et al. discloses that the system includes a network interface device that is able to access internet or communication between computer devices (paras. [0091]-[0092]).
Concerning claim 23, Mokhtari et al. discloses that the features implemented in the system can also be distributed at different physically located various positions and the system includes computer servers (para. [0089]).
Pertaining to claim 24, Mokhtari et al. discloses that the computer memory includes cloud storage locations (para. [0093]).
As to claim 25, Mokhtari et al. discloses that the sequencer can include a sequencer computer with memory (para. [0091] and Fig. 4).
With respect to claim 26, Mokhtari et al. discloses that the sequencer can be connected to a server that can be physically located at a different position (para. [0089] and [0091], and Fig. 4).
Regarding claim 27, Mokhtari et al. discloses that the system includes a video display unit that is part of a remote computer that accesses the information over a network and that any feature of the system functions can be physically located at different positions (paras. [0089]-[0092]; Fig. 4).
Concerning claim 28, Mokhtari et al. discloses that the system includes providing results via an interface module through a server engaged over a network (paras. [0091]-[0092]).
Pertaining to claims 29-30, Mokhtari et al. discloses that the display is part of a computer that is accessible via a network and that features of the system functions can be physically located at different positions (paras. [0089]-[0091]; Fig. 4).
Mokhtari et al. is silent to a sample comprising at least 30 nanograms of cell-free nucleic acid molecules from a subject, wherein grouping the mapped merged reads into the families further comprises compacting a portion of a mapped merged read from among the mapped merged reads to remove duplicate nucleotides in a homopolymer, thereby reducing a number of the families produced due to sequencing errors in the genetic reads, vi) selectively detecting the presence of an indel in a fusion cluster from among the fusion clusters when: 1) breakpoint pairs from among the plurality of split reads in a fusion cluster map to the same chromosome, 2) a distance between the first breakpoint and the second breakpoint in the breakpoint pair is less than a predetermined distance on the reference sequence, and 3) the first and second sub-sequences are in a same 5’-3’ orientation, and vii) detecting a presence of a gene fusion in the fusion cluster from among the fusion clusters when at least one of 1), 2), and 3) is not met in claim 1; wherein the fusion cluster is called a deletion if the first and second sub-sequences are in normal genomic order as compared to the reference sequence in claim 2; wherein the fusion cluster is called an insertion if the first and second sub-sequences are in reverse genomic order as compared to the reference sequence in claim 3; wherein the predetermined distance is less than 5,000 nucleotides in claim 14; and wherein the predetermined distance is less than 3,500 in claim 15; wherein the families further comprise mapped merged reads: having a same start position and a same compacted stop sequence, or having a same stop position and a same compacted start sequence in claim 17; wherein the homopolymer comprises a poly(dA) or a poly(dC) in claim 18; wherein the homopolymer comprises a poly(dG) or a poly(dC) in claim 19; and wherein the pre-determined distance is less than 4,000 nucleotides in claim 32. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Wang et al., Mills et al., Wu et al. and Marco-Sola.
As to claim 1, Wang et al. discloses an algorithm using next-generation sequencing reads to classify structural variations into five subtypes based on the location and orientation of breakpoints in the sequence reads (abstract; pg. 652, col. 1, para. 1 to col. 2, para. 2). Wang et al. further discloses that inversions or deletions are identified when two breakpoints are located on the same chromosome and are joined in either ascending or descending order in the same orientation (Supplementary Figure 1). 
With respect to claims 1, 14-15 and 32, Mills et al. discloses a computational strategy to systematically identify INDEL polymorphisms in human genomes (pg. 1183, col. 1, para. 2). Mills et al. further discloses that INDELs range between 1 bp to 9989 bp in length with the vast majority of indels varying being single base pair deletions to 15 bp deletions (abstract; pg. 1183, col. 2, para. 3; Table 2).
Regarding claim 1, Wu et al. discloses quantifying the amount of cell-free DNA in a variety of patients to establish the normal reference level of cell-free DNA in female and male subjects from age 20-70 years (abstract). Wu et al. discloses that the normal reference range for the amount of cell-free DNA in a sample was 57.1 ± 30.6 ng/ml and that the samples obtained from the patients were 1 ml (pg. 80, col. 1, para. 2 and pg. 83, col. 2, para. 2).
Concerning claims 1 and 17, Marco-Sola discloses that the main source of sequencing errors are indels associated with stretches of homopolymers (pg. 19, para. 4; pg. 93, last para. to pg. 94, para. 1). Marco-Sola discloses a technique to compact homopolymers in both the input reference and input sequences to align and avoid any discrepancy or error in the length of the sequenced homopolymer (pg. 94, paras. 2-5).
Pertaining to claim 2, Wang et al. discloses that a deletion has two breakpoints joined in ascending order of genomic coordinates in the same orientation (Supplementary Figure 1).
As to claim 3, Wang et al. discloses that an insertion has two breakpoints joined in descending order of genomic coordinates in the same orientation (Supplementary Figure 1).
With respect to claim 18, Marco-Sola discloses that the homopolymer comprises a poly(dT) (Fig. 4.18).
Regarding claim 19, Marco-Sola discloses that the homopolymer comprises a poly(dC) (Fig. 4.18).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching or motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. 
Wang et al. discloses an algorithm using next-generation sequencing reads to classify structural variations into five subtypes based on the location and orientation of breakpoints in the sequence reads (abstract; pg. 652, col. 1, para. 1 to col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Wang et al. in the system taught by Mokhtari et al., in order to enable the ability to further subtype gene fusions into types of fusions, including insertions and deletions. Furthermore, one of ordinary skill in the art would predict that the method of Wang et al. and Mokhtari et al. would classify the structural variation as a gene fusion if it is present in a gene fusion cluster but does not meet the criteria set forth to further identify it as an insertion or deletion as set forth in Wang et al. Additionally, one of ordinary skill in the art would predict that the method taught by Wang et al. could be readily added to the method of Mokhtari et al. with a reasonable expectation of success since both methods pertain to identifying structural variations based on an analysis of breakpoints in fused genes. 
Mills et al. discloses a computational strategy to systematically identify INDEL polymorphisms in human genomes (pg. 1183, col. 1, para. 2). Their computation strategy identifies that the vast majority of insertions or deletions are within a certain size (abstract; pg. 1183, col. 2, para. 3; Table 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize this size criteria in order to further verify the identified structural variation is a true insertion or deletion. 
Wu et al. discloses that the normal reference range of cell-free DNA in plasma or serum samples is approximately 57.1 ± 30.6 ng/ml. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that a biological sample from a subject contains between 1 ng and 500 ng given the normal reference range of cell-free DNA present in biological samples taught by Wu et al. Furthermore, one would expect this combination to be successful as Mokhtari et al. discloses utilizing cell-free nucleic acids.
Marco-Sola discloses that that the main source of sequencing errors are indels associated with stretches of homopolymers and that compacting the homopolymers allows the matching of sequence reads using a method that is insensitive to homopolymer errors (pg. 19, para. 4; pg. 93, last para. to pg. 94, para. 3). Therefore, it would have been obvious to apply the method of comparting homopolymers using the HC-index taught by Marco-Sola in identifying matching genome sequences in the method of Mokhtari et al. to reduce the effect of homopolymer sequencing errors on the identification of true indels. Furthermore, one would expect this combination to be successful as both Marco-Sola and Mokhtari et al. disclose matching nucleotide sequences.
The invention is therefore prima facie obvious.

13. Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari et al. (WO 2017/062970 A1; IDS Document; previously cited) in view of Wang et al. (Nature Methods 2011, 8(8): pgs. 652-654; IDS Document and Supplementary Information; previously cited), Mills et al. (Genome Research 2006, 16(9): pgs. 1182-1190; previously cited), Wu et al. (Clinica Chimica Acta 2002, vol. 321, pgs. 77-87; previously cited) and Marco-Sola (“Efficient Approximate String Matching Technique for Sequence Alignment” 2017, Polytechnic University of Catalonia, pgs. 1-195; previously cited) as applied to claim 1 above, and further in view of Xu et al. (PLOS One 2012, vol. 7, issue 12, e52249, pgs. 1-6; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 1 have been taught by Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola in the above rejection. Mokhtari et al, Wang et al., Mills et al., Wu et al. and Marco-Sola are silent to wherein the paired end sequence reads with an overlapping region having at least 70% identity are merged in claim 4; wherein the paired end sequence reads with an overlapping region having at least 80% identity are merged in claim 5; wherein the paired end sequence reads with an overlapping region having at least 90% identity are merged in claim 6; wherein the paired end sequence reads with an overlapping region of at least 13 bases are merged in claim 7; wherein the paired end sequence reads with an overlapping region of at least 19 bases are merged in claim 8; wherein the merged reads are further processed to generate processed reads comprising representative, merged unique reads in claim 9. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Xu et al.
Concerning claims 4-8, Xu et al. discloses a method of removing duplicates and merging reads for paired short reads (abstract). Xu et al. discloses that the method performs a merge sort algorithm to sort paired end reads and merge them into a single read (pg. 2, col. 1, para. 3 to col. 2, para. 3; Fig. 1). Xu et al. discloses that the method identifies duplicates and merges them into a single read, including duplicates of different lengths if the shorter sequence exactly matches the 5’ end of the longer sequence (pg. 2, col. 2, para. 2).
Pertaining to claims 7-8, Xu et al. discloses that the reads are between 200 bp to 20 kb (Figure 3).
As to claim 9, Xu et al. discloses generating representative unique reads (abstract; pg. 2, col. 2, para. 3).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Xu et al. discloses that the FastUniq software is able to quickly and efficient remove duplicate reads, which reduces errors in scaffolding and discovering large-scale genome variations (abstract; pg. 1, col. 1, para. 2 to col. 2, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Xu et al. in the system taught by Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola in order to reduce errors in scaffolding and discovering large-scale genome variations. Furthermore, one of ordinary skill in the art would predict that the method taught by Xu et al. could be readily added to the method of Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola with a reasonable expectation of success since both methods pertain to identifying structural variations based on an analysis of breakpoints in fused genes. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
14. Applicant asserts that the claimed inventions has priority to U.S. Provisional Application No. 62/511,186 filed 25 May 2017 and thus Mokhtari et al. (WO 2017/062970) is a disclosure made by the inventor within 1 year of the effective filing date and thus is not prior art for the present patent application under 35 U.S.C. 102(b)(1)(a) (pg. 12, para. 1 to pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive.
It is agreed that the amended claims are granted the claim to the benefit of priority to U.S. Provisional Application No. 62/511,186 filed 25 May 2017, that the publication date of Mokhtari et al. (WO 2017/062970) is within one year of the effective filing date of the claimed invention and that Mokhtari is a common joint inventor on the instant application and Mokhtari et al. (WO 2017/062970). However, the instant application lists Marcin Sikora and Darya Chudova as joint inventors whereas Mokhtari et al. (WO 2017/062970) lists Bahram Kermani as a joint inventor. 
MPEP 2153.01(a) sets forth:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). 

The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.

Since Mokhtari et al. (WO 2017/062970) lists joints inventors on the publication that are not also listed on the instant application, it is not readily apparent from the publication that the grace period inventor disclosure applies and the publication should be treated as prior art under 35 U.S.C. 102(a)(1) until it is established via affidavit or declaration that the prior disclosure was by the joint inventor. Therefore, Applicant’s arguments are not persuasive because Applicant has not filed the proper affidavit or declaration to establish the exception under 35 U.S.C. 102(b)(1)(a) for a grace period disclosure by a joint inventor. 

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631